SLEET, Judge.
We affirm the postconviction court’s order summarily denying Kenneth McDonald’s postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850 because McDonald’s motion was without merit, untimely, and successive. We caution McDonald and others that the holding in Deras v. State, 54 So.3d 1023 (Fla. 3d DCA 2011), is limited to its facts and does not, in our view, create a manifest injustice exception to the rule 3.850 time bar.
Affirmed.
NORTHCUTT and VILLANTI, JJ„ Concur.